Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 06/22/2021. 

Terminal disclaimer
       The terminal disclaimer filed on 06/22/2021 is approved hence the double patenting rejection is withdrawn.

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1, 11 and 16 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),
dividing the key space into a plurality of sets of keys; dividing each set of keys into a plurality of subsets of the set of keys, assigning each subset of the set of keys to a data subset of the plurality of data subsets; determining whether to readjust storage space of at least one partition of a plurality of partitions of a storage medium based on data values stored on the plurality of partitions; and in response to a determination to readjust the storage space of the at least one partition, dynamically re-mapping the key space to readjust a number of keys of the key space that are assigned to data values stored in the plurality of partitions based on a number of data values that are stored in the plurality of partitions.


payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        7/1/2021